PNG
    media_image1.png
    308
    664
    media_image1.png
    Greyscale


This is in response to the petition under 37 CFR § 1.181, filed April 12, 2021 addressing the following matters:

After-Final denial of entry of the Amendment filed on March 11, 2021 under 37 C.F.R. 1.116 and

The propriety of the Restriction Requirement set forth in the Final Office Action issued on January 11, 2021.

ISSUE (ii): the Restriction Requirement will be addressed in this petition decision.

ISSUE (i): the After-Final Amendment will be addressed in a separate decision which is forthcoming. 


RELEVANT PROVISIONS:
MPEP § 818.02(a)    Election By Originally Presented Claims 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.
MPEP § 821.03 Claims for Different Invention Added After An Office Action
Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.
37 C.F.R. 1.145   Subsequent presentation of claims for different invention.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.
A complete action on all claims to the elected invention should be given.
MPEP § 806 05    Related Inventions 
Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict or a rejection on the ground of double patenting is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper. If they are not distinct, restriction is never proper. If nondistinct inventions are claimed in separate applications or patents, double patenting must be held, except where the additional applications were filed consonant with a requirement to restrict.
Various pairs of related inventions are noted in the following sections. In applications claiming inventions in different statutory categories, only one-way distinctness is generally needed to support a restriction requirement. See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness. Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention
MPEP § 806.05(f)    Process of Making and Product Made 
A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. 
¶ 8.18    Product and Process of Making
Inventions [1] and [2] are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case [3].
Allegations of different processes or products need not be documented



MPEP § 806.05(h)    Product and Process of Using 
A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.
The burden is on the examiner to provide an example, but the example need not be documented.
If the applicant either proves or provides a convincing argument that the alternative use suggested by the examiner cannot be accomplished, the burden is on the examiner to support a viable alternative use or withdraw the requirement.
¶ 8.20    Product and Process of Using
Inventions [1] and [2] are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case [3].
MPEP § 808.02    Establishing Burden 
Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.


DISCUSSION


ISSUE 2: THE RESTRICTION REQUIREMENT

The petition and the file history have been carefully considered.

On April 30, 2020, an Election/Restriction requirement was made regarding the method of claim 1 (and its dependent claims 2-10) 

1. A method for increasing susceptibility of microorganisms to antibiotics* the method comprising:

providing a microorganism;

administering a single type of an antibiotic comprising a nitro-containing amphenicol compound to the microorganism; and

administering any of an uranic, at dome, ulosonic, and aldaric feedstock to the rakrwrganism.,

wherein the feedstock is adapted to promote ceil metabolism and inhibit antibiotic inactivation pathways in the microorganism causing increased sensitivity of the microorganism to the nitro-containing amphenicol.

requiring an election of a species from among the following: 

(i) antibiotics              (ii) microorganism


On June 25, 2020, applicant elected an antibiotic and microorganism species, with traverse 

A Non-Final Office action was mailed on July 7, 2020 which withdrew the election of species in response to applicant’s traversal. 

In response to the Non-Final Office action, on October 6, 2020, applicant amended the examined “method” claim but additionally added new “composition” claim 11 and claims 12-18, dependent thereon. Claim 11 is representative:

11. (New) An antibiotic composition comprising:

an antibiotic comprising a nitro-containing amphenicol compound to a microorganism;

and

a feedstock comprising a sugar acid selected from the group consisting of an uronic, aldonic, ulosonic, and aldaric, or any salt thereof to the microorganism,

wherein the feedstock is adapted to promote cell metabolism and inhibit antibiotic inactivation pathways in the microorganism causing increased sensitivity of the microorganism to the nitro-containing amphenicol.
The January 11, 2021 Final Office action withdrew Examiner consideration of the “newly presented” composition claims 11-18  as being patentably distinct from the originally presented and examined method claims 1-10 for the following reasons:
Restriction/Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1,4-10 are to a method for increasing susceptibility of microorganisms to antibiotics, the method comprising: providing a microorganism; administering a single type of an antibiotic comprising a nitro-containing amphenicol compound to the microorganism; and administering a feedstock comprising a sugar acid selected from the group consisting of an uronic, aldonic, ulosonic, and aldaric or any salt thereof to the microorganism, wherein the feedstock is adapted to promote cell metabolism and inhibit antibiotic inactivation pathways in the microorganism causing increased sensitivity of the microorganism to the nitro-containing amphenicol, classified in classes including but not limited to A61K 31/191, A61K 9/0019; A61K 9/0056; A61K 31/165; A61 K 31/655.

II. Claims 11-18 are drawn to an antibiotic composition comprising an antibiotic comprising a nitro-containing amphenicol compound to a microorganism; and a feedstock comprising a sugar acid elected from the group consisting of an uranic, aldonic, ulosonic, and aldaric, or any salt.

The inventions are independent or distinct, each from the other because: Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the antibiotic composition claimed can be used for example, in comparative analysis with other antibiotics, to study the mechanism of action of the antibiotic, for testing product efficacy, safety etc. which is different than the method of use claimed.

The search and consideration of art directed toward the composition and the methods of using the composition would be substantially divergent and therefore would present an undue burden to examine all groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The petition argues that the restriction by original presentation withdrawing consideration of the newly presented composition claims was improper for the following reasons: 

The alleged ground for restriction of Inventions I and II were categorized as “process of making and product made” and that: “In the instant case, the antibiotic composition claimed can be used for example, in comparative analysis with other antibiotics, to study the mechanism of action of the antibiotic, for testing product efficacy, safety, etc., which is different than the method of use claimed.” Final Office Action, p. 3. Petitioner disagrees with this characterization. First, Invention I uses the antibiotic, it does not make it. Second, even if the antibiotic composition of Invention II can be used in the exemplary ways alleged by the Examiner, those inherently involving subjecting it to a microorganism; and it has not been shown that the antibiotic would be materially differently processed by a microorganism than via the method of Invention I. See MPEP § 806.05(f) (cited by the Examiner).
The restriction fails to establish a search burden for Invention II, claims 11-18. Indeed, no separate classification, separate status in the art, or different search field has even been alleged for it, much less an “appropriate explanation” of any of these as required by MPEP § 808.02 to support a restriction requirement.

In the Advisory Action, the Examiner did not even mention the Restriction Requirement, much less respond to Applicant’s traversal arguments. This is improper. Nor were the non-elected claims mentioned in box 15 of the PTOL-303 form as required. They cannot simply be ignored.

Even assuming, arguendo, that claims 11-18 are directed to a different invention
subsequently presented after an office action, 37 C.F.R. § 1.145 provides that the applicant has the right to reconsideration and review of the restriction  requirement as provided in §§ 1.143 and 1.144. Pursuant to the former, Applicant presented traversal arguments in the Amendment. That regulation provides the requirement for restriction will be reconsidered on such a request. Id. Likewise, MPEP § 821.01 provides:”Where the initial requirement is traversed, the examiner should reconsider it. If, upon reconsideration, the examiner is still of the opinion that restriction is proper, the examiner should maintain the restriction requirement and make it final in the next Office action. See MPEP § 803.01. In doing so. the examiner should reply to the reasons or arguments advanced by applicant in the traverse. Form paragraph 8.25 should be used to make a restriction requirement final.” (emphasis added).


ISSUE 2: DECISION: DENIED

PATENTABLE DISTINCTNESS: 

Applicant’s arguments have been accorded careful consideration and are not found persuasive for the following reasons.

One-way patentable distinctness for different statutory categories is needed to demonstrate patentable distinctness for purposes of restriction.  See MPEP 806.05 supra.

Although, it is agreed that the restriction was inadvertently mischaracterized by citing the wrong form paragraph (see MPEP 806.05 (f) supra), which is a matter of form, it is the substantive rationale for patentable distinctness as applicable to the correct form paragraph (see MPEP 806.05 (h) that must be considered for purposes of evaluating patentable distinctness. 
In accordance with MPEP 806.05(h) “Product and Process of Using”:
A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: 
(A) the process of using as claimed can be practiced with another materially different product; or 
(B) the product as claimed can be used in a materially different process.
The Restriction rationale in the Final Office action is as follows:
In the instant case, the antibiotic composition claimed can be used for example, in comparative analysis with other antibiotics, to study the mechanism of action of the antibiotic, for testing product efficacy, safety etc. which is different than the method of use claimed.
Thus in accordance with MPEP 806.05(h) the Examiner has met the burden of one-way patentable distinctness under part (B) above. 
In response, Applicant argues that  
“ even if the antibiotic composition of Invention II can be used in the exemplary ways alleged by the Examiner, those inherently involving subjecting it to a microorganism. The Examiner therefore has not shown that the antibiotic would be materially differently processed by a microorganism than via the method of Invention I”. 
Applicant’s argument is not persuasive since the Examiner need only demonstrate a use for the Invention II composition which is “materially different” than the already elected method of Invention I. Thus, the Examiner need not show that the antibiotic would be processed by a microorganism in a “materially different” way. It is noted that the “whereby” clause in the instant composition claim, does not appear to impart a structural difference in the composition as claimed in light of the specification. 
SEARCH BURDEN:
Regarding search burden petitioner argues that:

The Examiner fails to establish a search burden for Invention II, claims 11-18. Indeed, no separate classification, separate status in the art, or different search field has even been alleged for it, much less an “appropriate explanation” of any of these as required by MPEP § 808.02 to support a restriction requirement.


In accordance with MPEP § 808.02 supra, burden can be established by meeting one of the following criteria:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

The Examiner’s rationale for a burdensome search is as follows:

The search and consideration of art directed toward the composition and the methods of using the composition would be substantially divergent and therefore would present an undue burden to examine all groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The Examiner’s rationale is addressing criteria (c) above i.e. “A different field of search”. 

Although, there may be some overlap between the composition and the method, there is a divergent search (e.g. different search terms/databases), as alleged by the Examiner and “art directed to the composition” would not necessarily be applicable to the method claims.  Having different prior art rejections being applied across two different statutory classes of inventions is burdensome. In this respect, these inventions clearly are not “obvious variants”.

Thus, a prima facie search burden under MPEP § 808.02 has been met. 

Regarding the examiner omission in failing to address the traversal arguments presented in the After-Final Amendment in the Advisory Action it is noted that applicant’s arguments are now being addressed.

Additionally, after final rejection, prosecution on the merits is considered closed, limiting the amount of time permissible for examiner consideration.    

In this regard, it is noted that the Advisory Action did provide a detailed response to applicant’s arguments to the rejections of record, along with suggestions as to how to best overcome these rejections. 





DECISION


 The petition’s request to withdraw the Restriction Requirement is DENIED.  


Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.


Should there be any questions about this decision please contact Quality Assurance Specialist Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Technology Center 1600